Long, J.
(dissenting). I am unable to agree fully with my brethren in this case. There can be no doubt that under our Constitution the Legislature has power to confer authority upon the common council of a city to regulate the business of selling liquors, or to prohibit the business altogether. The power over the liquor traffic is vested by the Constitution in the Legislature, to deal with it as it deems expedient, since the constitutional amendment of 1876; and the Legislature may now delegate the power of control to the legislative body of the municipality under the provisions of section 38, article 4, of the Consti (ration, which provides that “ the Legislature may confer upon •organized townships, incorporated cities and villages, and upon the board of supervisors of the several counties, such powers of a local legislative and administrative character •as they may deem proper.” Friesner v. Common Council, 91 Mich. 504, 508.
The Legislature, by the charter of Grand Eapids, conferi’ed upon the common council the power “to enact * * * such ordinances, by-laws, and regulations as they deem desirable * * * to restrain, license, and regulate saloons, and to regulate and prescribe the location thereof.” Under this provision of the charter the common council passed the ordinance in question, which reads: *211“No person shall engage in the business of saloon keeping, in any house or place within the limits of this city, without first having obtained a license for that purpose from the common council.” The ordinance also provides that every person desiring to keep a saloon shall make an application in writing to the common council, stating the number or location of the saloon, accompanied with a recommendation, signed by at least 12 reputable and respectable citizens of the city, certifying that the applicant is of good reputation, fame, moral character, and an orderly person.
There can be no question, it seems to me, that thé' ordinance is within the power conferred by the charter. Acting under this ordinance, the relator presented his appli cation in writing to the common council. The application was accompanied with a recommendation, signed by 12 or more citizens of the city, certifying that the applicant was a person of good reputation, fame, and moral character, and an orderly person. The common council acted upon this petition, and by a majority vote decided that the license should issue. The mayor, claiming the right to exercise the veto power under the provisions of the charter, sent to the council his reasons why the license should not be granted. No further action has been taken, and the writ of mandamus is asked to compel the mayor and clerk to issue the license granted by the cohncil. The reasons given by the mayor for his veto of the action taken by the council are not that the application is not accompanied with a recommendation, signed by 12 reputable and respectable citizens of the city of Grand Eapids, ■certifying that the applicant is of good reputation, fame, moral character, and an orderly person; neither is it based upon the fact that the 12 persons making certificate are not reputable and respectable, or that the applicant is not a person of good reputation, fame, moral character, *212and an orderly person; but his objections were based entirely upon the unsuitableness of the place where the saloon was proposed to be kept. The place was in the rear part of a building fronting on Monroe street, and a thin board partition separated the room from the front room, which faced the street.
It is evident that the mayor’s veto was the exercise of arbitrary power, and not warranted by the ordinance. Under the ordinance no person could keep a saloon without obtaining a license from the council, but the ordinance also provided what showing should be made to the council to obtain it. This showing was made, and the council granted the license. The mayor then stepped in, and, in uo manner claiming but that the requirements of the ordinance had been fully complied with, sought to prevent the issue of the license- upon some other ground, which the ordinance had not provided. This ordinance was a law of the city, ánd every person complying with its provisions had a right to have a license to keep a saloon. It could not be issued to one person, and denied to another. If the council desired to have other restrictions placed upon the business of keeping saloons, it should have provided such restrictions, or left out all mention of them.
The Legislature undoubtedly has the right to prohibit altogether, and may confer this power upon municipalities, and,'if it may prohibit, it may impose such conditions upon the traffic as it may deem wise. It is not for the courts to determine the. expediency of such legislation, or, as said by Mr. Cooley in his work on Constitutional Limitations, “to run a race of right, reason, and expediency with the legislative branch of the state government.’’ Cooley, Const. Lim. 597. See, also, Robison v. Haug, 71 Mich. 12. It is said in Ex parte Christensen, 85 Cal. 208: “If the governing power can prohibit a thing altogether, it can impose such conditions upon its existence as it *213pleases.” But tbe ordinance under consideration does not prohibit. It purports that the council shall grant licenses upon certain conditions, which are specifically set forth in the ordinance. The council has acted upon the application, and found that the conditions prescribed have been complied with. The mayor, by his veto, now sets up other conditions, not required by the ordinance. It may be true that the council would have had the.right, under the charter, to impose the conditions by the ordinance which the mayor now prescribes; but it has not been done, and the mayor has no right now to prescribe them, or to insist upon conditions not so prescribed.
The writ of mandamus should issue as prayed.